UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-2689



In Re: CHARLES LURIA,

                                                          Debtor.
_________________________


CHARLES LURIA,
                                           Plaintiff - Appellant,

         versus


CRESTAR BANK,
                                            Defendant - Appellee,


SCOTT D. FIELD, Chapter 11 Trustee,

                                                      Intervenor,


OFFICE OF THE UNITED STATES TRUSTEE,

                                               Party-in-interest.



                            No. 95-2780



In Re: CHARLES LURIA,

                                                          Debtor.
_________________________
CHARLES LURIA,

                                              Plaintiff - Appellee,

          versus


CRESTAR BANK,

                                            Defendant - Appellant,

SCOTT D. FIELD, Chapter 11 Trustee,

                                                         Intervenor,


OFFICE OF THE UNITED STATES TRUSTEE,
                                                  Party-in-interest.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
95-240-PJM, BK-94-12553-DK)

Submitted:   October 15, 1996          Decided:   December 18, 1996


Before HALL, MURNAGHAN, and ERVIN, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Charles Luria, Appellant Pro Se.    Bradley R. Duncan, HUNTON &
WILLIAMS, McLean, Virginia, for Appellee. Ward Baldwin Coe, III,
WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland, for Intervenor.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Charles Luria and Crestar Bank appeal from the district

court's order affirming the bankruptcy court's decision that pay-

ments Luria received from a consulting agreement were includable in

the bankruptcy estate and that Crestar was barred from asserting an

interest in those payments. We have reviewed the record and the
district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Luria v. Crestar
Bank, Nos. CA-95-240-PJM; BK-94-12553-DK (D. Md. Aug. 16, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3